Citation Nr: 0517963	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  03-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

What evaluation is warranted for residuals of a right ring 
finger distal tip amputation, with nail deformity, since June 
17, 2002?


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from May 1961 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  The Board remanded this case in June 2004 for 
further development. 

The June 2004 Board remand referred the issue of entitlement 
to an earlier effective date for the grant of service 
connection for residuals of a right ring finger distal tip 
amputation, with nail deformity, to the RO for appropriate 
action.  Inasmuch as the RO did not thereafter take any 
action on the raised claim, the Board again refers the above 
issue to the RO for appropriate action.


FINDING OF FACT

For the period since June 17, 2002, the residuals of a right 
ring finger distal tip amputation, with nail deformity, are 
not manifested by amputation without metacarpal resection at 
the proximal interphalangeal joint or proximal thereto, or by 
any apparent tender and painful scars, or impairment of hand 
function.


CONCLUSION OF LAW

For the period since June 17, 2002, the criteria for a 
compensable evaluation for
the residuals of a right ring finger distal tip amputation, 
with nail deformity, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5155 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to the claim.  

The veteran filed his claim for service connection for 
residuals of a right ring finger distal tip amputation, with 
nail deformity, in June 2002.  In a January 2003 
correspondence, VA informed him of the information and 
evidence necessary to substantiate the claim for service 
connection.  VA advised him of his responsibilities as well 
as of VA's responsibilities in obtaining evidence in 
connection with his claim.  He was effectively advised to 
submit any pertinent evidence in his possession.  Service 
connection for residuals of a right ring finger distal tip 
amputation, with nail deformity, was granted in an April 2003 
rating decision.

The January 2003 notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  While the veteran has not been issued separate 
notice with respect to a "downstream element," here the 
initial evaluation assigned for the disability at issue, VA's 
Office of General Counsel held that if, in response to notice 
of the decision on a claim for which VA has already given 
38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004).  In light of 
this binding General Counsel opinion, the Board is obligated 
to find that VA has no duty under the VCAA to provide further 
notice.
 
With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claim, the Board finds that 
all relevant evidence identified by him, and for which he 
authorized VA to obtain, is on file.  The RO requested on 
several occasions that he identify any outstanding evidence, 
but he has not responded.  The Board is unaware of any 
relevant evidence which remains outstanding.

In addition, the record reflects that the veteran was 
examined twice by VA in December 2004 in connection with his 
claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2004), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the residuals of a right ring finger distal tip amputation 
with nail deformity, and the Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life.  The 
assigned ratings are based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of "staging" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

The veteran's active duty service ended in October 1965.  
Service medical records show that while on active duty he 
sustained a traumatic amputation of the distal tip of the 
right ring finger.  His treating physicians defatted the 
amputated tip and sutured the tip onto the finger.  The graft 
was revised in August 1965.  X-ray studies revealed the 
absence of definite fracture.  By discharge the finger had 
full strength and range of motion, although a nail deformity 
was present.  Service connection was granted for residuals of 
a right ring finger distal tip amputation, with nail 
deformity, in April 2003.  The disorder was evaluated as 
noncompensably disabling effective June 17, 2002, and this 
evaluation has remained in effect since that time.

At a December 2004 VA examination the veteran reported 
intermittent throbbing in the distal portion of the right 
ring finger about twice each week, or with forceful contact.  
He described the throbbing as lasting up to two hours.  He 
also reported requiring a bolt cutter to clip his fingernail; 
he indicated that he clipped his fingernail growth about 
every three months without complications.  The veteran denied 
undergoing any further medical procedures for the finger 
since service.  He reported that he was right handed, but 
experienced no difficulty in using the hand, or in performing 
his basic activities of daily living.  He also stated that 
his finger disorder had not caused him to miss any work over 
the prior six months.

Physical examination showed that the amputation site was at 
the level of the distal interphalangeal joint.  The veteran 
had a discolored, curled nail growth extending from the 
distal tip of the finger amputation site.  Mild pain resulted 
from movement of and pressure applied to the distal tip of 
the nail growth.  There was a mild callous formation, but the 
examiner was unable to locate any clear linear scar.  The 
veteran evidenced no tenderness to palpation over the distal 
tip of the finger, or over the dorsal or volar aspects.  
There was mild tenderness to palpation at the lateral aspect.  
The veteran exhibited normal sensation and strength in the 
finger, and normal strength in hand grasp.  He exhibited full 
range of motion in the unamputated portion of the finger.  X-
ray studies showed evidence of amputation across the proximal 
shaft of the distal phalanx, with a density consistent with 
regrowth of the nail.  The remainder of the bone and joint 
structures appeared intact.

The veteran was afforded another VA examination in December 
2004, at which time the examiner noted that the appellant's 
amputation involved only the pulp of the fingertip, and not 
any bone.  The veteran's reported symptoms included 
occasional or intermittent throbbing pain, but he denied 
seeking medical attention or requiring self treatment at any 
point for the symptoms.  On physical examination the examiner 
noted that the veteran had a nail deformity on the right ring 
finger described as "ugly," and as pointing beyond the 
fingertip.  The examiner noted the absence of any obvious or 
visible scar on the right ring finger.  The tip of the finger 
was slightly shortened, without any fingertip tenderness, 
adherence, texture abnormalities, ulceration or breakdown of 
skin, elevation or depression, or inflammation.  The examiner 
concluded that the veteran had loss of the underlying pulp of 
the fingertip, but that the amputation itself was not 
disfiguring.  The examiner additionally concluded that the 
veteran's finger amputation was not productive of any 
limitation of function.

Analysis

The RO has evaluated the veteran's residuals of a right ring 
finger distal tip amputation with nail deformity as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5155.  Under that diagnostic code, a 10 percent rating 
is warranted for amputation of the ring finger without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5155.  

Prior to August 26, 2002, ankylosis of the ring finger 
warranted a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2002).

Effective August 26, 2002, VA revised the criteria for 
evaluating ankylosis and limitation of motion of the hands.  
67 Fed. Reg. 48,784-87 (July 26, 2002).  The amended rating 
criteria provide that limitation of motion or ankylosis of 
the ring finger warrants a non-compensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Codes 5227 and 5230 (2004).  
Consideration must also be given as to whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  See Note following 38 C.F.R. § 4.71a, Diagnostic Code 
5227 (2004).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars which were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2002).  A 10 percent evaluation was appropriate for 
superficial scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  A scar could also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria, a 10 
percent evaluation is warranted for scars (other than of the 
head, face or neck) that are deep or that cause limited 
motion when in an area or areas exceeding 6 square inches (39 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2004).  

Alternatively a 10 percent evaluation is warranted for scars 
(other than of the head, face or neck) that are superficial 
and that do not cause limited motion when in an area or areas 
of 144 square inches (929 square centimeters) or greater.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2004).

A 10 percent evaluation is warranted for superficial unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004). 

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against a compensable 
evaluation for the residuals of a right ring finger distal 
tip amputation with nail deformity.  In this regard, the 
record shows that the amputation involved the loss of only 
about 5 millimeters of pulp from the distal portion of the 
digit, without any bone involvement.  Moreover, given that 
sufficient pulp remains to support the regrowth of the 
fingernail, the amputation clearly does not involve the 
proximal interphalangeal joint, and the amputation is not 
proximal to that joint.  A compensable evaluation under 
Diagnostic Code 5155 is therefore not warranted.

In addition, the veteran's right ring finger retains full 
range of motion and strength, and the amputation does not 
affect remaining function in the right hand.  The Board 
points out that even with consideration under 38 C.F.R. §§ 
4.40 and 4.45 of the intermittent pain experienced by the 
veteran, the tenderness shown on the lateral aspect of the 
finger, and the evidence of mild pain with manipulation of 
the fingernail, a compensable evaluation is not assignable 
under the diagnostic codes pertaining to limitation of ring 
finger motion, regardless of whether the former or the 
current rating criteria are applied.  Moreover, despite 
recording the above pain complaints, the examiners were 
unable to identify any resulting limitation of function.  The 
veteran retains full hand strength, and the appellant denied 
any interference with his activities of daily living.  
Consequently, even when right ring finger pain is considered, 
a higher evaluation for any interference with overall 
function of the hand, or of any other digit, is not 
appropriate in this case.

Despite the loss of the distal portion of the finger, the 
veteran apparently has no visible scar.  Palpation of the 
fingertip (as opposed to manipulation of the fingernail) 
revealed mild tenderness only on the lateral aspect of the 
finger, but the examiner did not attribute the tenderness to 
any scarring.  Indeed, there is no evidence of any ulcerated, 
poorly nourished, or unstable scar, or any scar that is 
productive of any functional limitation.  A compensable 
evaluation under the diagnostic codes pertaining to scars, 
whether under the former or the current rating criteria, is 
therefore not warranted.

In sum, the veteran's right ring finger amputation involves 
only the distal portion of the finger, it does not interfere 
with the other digits of the hand or the hand itself, and it 
does not involve any apparent scar.  The Board accordingly 
finds that the preponderance of the evidence is against the 
claim, and that a compensable rating for his residuals of a 
right ring finger distal tip amputation with nail deformity 
is not in order.

The Board lastly notes that the RO, in granting service 
connection for residuals of a right ring finger distal tip 
amputation with nail deformity, assigned the veteran an 
effective date for the award of service connection of June 
17, 2002.  The Board has reviewed the evidence of record, but 
concludes that the veteran's right ring finger amputation 
with nail deformity has remained no more than noncompensably 
disabling under any applicable rating criteria for the entire 
period from June 17, 2002.  Fenderson.  


ORDER

Since June 17, 2002, entitlement to a compensable rating for 
the residuals of a right ring finger distal tip amputation, 
with nail deformity, has not been shown.  The appeal is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


